DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin L. Sage on March 14, 2022.

The application has been amended as follows: 
Claim 14 now reads:  A diagnostic test element for enzymatic determination of glucose in a blood sample, said diagnostic test element comprising:
 
said reaction layer comprises a reaction reagent configured for detecting glucose by a detectable optical change resulting from a reaction of glucose in the sample with the reaction reagent, said reaction layer further including a first rare metal component- not present in detectable amounts in other layers of the multiple layer test field,
said detection layer comprises dispersion-saturated solid components including a swelling agent and at least one light scattering pigment having a refractive index of at least 2.5, said detection layer further including a second rare metal component not present in detectable amounts in other layers of the multiple layer test field, 
said first rare metal component being different from said second rare metal component, 
each of said first and second rare metal components being a rare metal atom or ion selected (i) from the group consisting of V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, As, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Te, La, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, Tl, Pb, Bi, Po, Ra, Ac, Rf, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Th, Pa, U, Np, Pu, Am, Cm, Bk, Cf and Es, or (ii) from the group consisting of Li, Rb, Cs and Fr, wherein for each test element:  
said first rare metal component is included on the test element in a pre-defined weight concentration in the reaction layer enabling determining the amount of the dried reaction layer included on the test element by subsequent determination of the weight of the first rare metal component found in the test field of the test element, and wherein 
said second rare metal component is included on the test element in a pre-defined weight concentration in the detection layer enabling determining the amount of the dried detection layer 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a diagnostic test element comprising a test field having multiple layers including a dried reaction layer and a dried detection layer wherein the reaction layer including a first rare metal component that is not present in detectable amounts, and the detection layer includes a second rare metal component that is not present in detectable amounts wherein the first and second rare metal components are selected from the group listed in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798